Citation Nr: 1143802	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-26 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on January 25, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran had active service from July 1962 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the above-referenced Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ) in this matter.  

The Board acknowledges that a VA Form 646 (Statement of Accredited Representative in Appealed Case), from Veteran's accredited and designated representative, Disabled American Veterans (DAV), following the September 2008 supplemental statement of the case (SSOC) and prior to transfer of the file to the Board is not included in the claims folder.  However, the DAV did subsequently review the claim and submitted an informal hearing presentation to the Board in November 2011. See 38 C.F.R. § 20.600 (which stipulates that the Veteran has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks reimbursement for expenses he incurred for care received at a private medical facility on January 25, 2008.  He contends that the symptoms for which he sought treatment constituted a life-threatening medical emergency (as he believed that he had developed blood clots), that a VA facility was not feasibly available, and that he received prior authorization from his regular VA physician to receive the medical care he was provided on that date.  At the time of treatment the Veteran had not established service connection for any disability.  

After careful review of the Combined Health Record (CHR) and VA claims file, the Board is of the opinion that further development of the record is required prior to a final adjudication of the Veteran's appeal.  Specifically, treatment records from Barstow Community Hospital show that the Veteran presented to the emergency room on January 25, 2008, with complaints of a gradual onset of pain of the first and second toes of his right foot of three weeks duration.  The pain had increased in severity and was exacerbated by movement or walking.  He reported that 2-3 days prior to seeking treatment on January 25, 2008, the toes had begun to turn black.  There were also complaints of pain to touch of the left great toe on examination.  There were no other associated signs or symptoms.  

On examination, the Veteran was not in any acute distress.  His temperature was 96.2, pulse was 73, respirations were 20, and blood pressure was 142/88.  Examination was within normal limits with the exception of some swelling of the right first and second toes.  The evaluation also included a typical laboratory work up and a venous doppler sonogram of the lower extremities that showed no evidence of deep vein thrombosis (DVT).  The clinical assessment was peripheral vascular disease.  There was no indication that the Veteran's symptoms had progressively worsened during his time in the emergency room, and no treatment was rendered.  Although emergency department records indicate that the Veteran's condition was assessed as "emergent," he was discharged home the same day in stable condition and instructed to follow-up with his primary care physician in 3 days.  

In May 2008, staff personnel at the Loma Linda VAMC determined that the Veteran did not qualify for payment for the private treatment provided on January 25, 2008 because the care and services were not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  A subsequent reconsideration of the claim by the VAMC in June 2008 upheld this decision, also concluding that a VA facility was feasibly available.  

The Veteran reports that he did not seek help earlier because he did not know that he was in a medical crisis.  Rather, he felt that he was being proactive by attempting to call his regular VA doctor to make an appointment.  However, after describing his symptoms, his VA doctor told him that it was a potential health emergency (blood clots) and to go to the nearest emergency room.  The Veteran also reports that he was told that his file at the CBOC (Community Based Outpatient Clinic) in Victorville, shows that his VA doctor (Dr. Obiocha) signed off on orders sending him to the nearest emergency room.  The Veteran also indicated that, after he was released from Barstow Community Hospital, he went to the Loma Linda VAMC where he was hospitalized for 6 days.  See VA 21-4138 dated in August 2008 and VA Form 9 dated in September 2008.  

Although the Veteran maintains that there is documentation that his VA doctor approved the medical services on January 25, 2008, records from the Victorville CBOC have not been obtained and included for review.  The Board believes that these records are necessary in that they may contain annotations that indicate that the Veteran was referred or authorized to use the services at Barstow Community Hospital.  Thus, the claim will be returned to the VAMC so that these records may be obtained and included in the claims file for review.  Furthermore, with regard to the Veteran's assertion that he received follow-up treatment at the Loma Linda VAMC where he was hospitalized for 6 days after his discharge from the Barstow Community Hospital, the Board can find no clinical records from this VA facility or evidence of an attempt by the RO to obtain such records.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); & Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.)  The VAMC must then associate these treatment records with the claims file, as they may contain medical findings and other conclusions that might be determinative in the disposition of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all communications, particularly telephone logs or other records of contact, from VA physician, Dr. Obiocha, at the Victorville CBOC since January 2008 in connection with his treatment and possible authorization to seek private medical care.  Of particular interest are any statements by Dr. Obiocha, indicating that the Veteran was referred to the nearest emergency room for treatment and services for an emergent condition.  

Also, procure the discharge summary, progress notes, medication orders, and nursing notes, for any relevant hospital treatment rendered to the Veteran at the Loma Linda VAMC on, and after, January 25, 2008.  

Document the attempts to obtain such records.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder.  

2.  Obtain specific information regarding the geographic accessibility of the nearest VA medical facility, as well as the Barstow Community Hospital, to the Veteran's home (and operating hours, etc.) and associate that information with the claims folder.  

3.  Thereafter, the Veteran's VA claims folder and CHR file should be sent to an appropriate VA health care provider who, after reviewing the record in its entirety, should express an opinion as to whether the medical services provided to the Veteran on January 25, 2008 at the Barstow Community Hospital were rendered within the context of a medical emergency of such a nature that delay would have been hazardous to the life or health of the Veteran.  In rendering this opinion, the health care provider should include a thorough explanation without resorting to speculation and resolve all conflicting medical evidence in the record.  

4.  Re-adjudicate the issue on appeal.  If the decision remains adverse to the Veteran, provide he and his representative with a supplemental statement of the case (SSOC) which contains notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to this issue (including the revisions to the law pertaining to payment or reimbursement of non-VA emergency treatment-at 38 U.S.C.A. §§ 1725, 1728--which became effective on October 10, 2008) as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).

